DETAILED ACTION
1.          Claims 1-29 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 3/11/2022, the Office acknowledges the current status of the claims: claims 1, 2, 4, 5, 9-16, 18, 19, and 21-29 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 3/11/2022, the objections to claims 1 and 22 have been withdrawn.
4.          In response to the amendments received in the Office on 3/11/2022, the rejections of claims 4 and 18 under 35 USC 112(b) have been withdrawn.

Response to Arguments
5.          Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. Examiner addresses each of the Applicant’s concerns in the following description.
     a) Applicant argues “that Ottersten and Chavva, alone or in combination, do not teach, suggest, or otherwise render obvious ‘generating a quantized CSI difference value based on a quantization of a difference between the calculated CSI and a predicted CSI, the predicted CSI based on the CSI prediction model’ and ‘reporting, to the network entity, the calculated CSI and the quantized CSI difference value’, as recited in Claim 1” (see Remarks, page 9). Examiner respectfully disagrees. In the Office action mailed on 12/21/2021, the Office action cites Chavva in disclosing this feature (see Office action, pages 8-9). The claim language only requires a “quantized difference” be made between a calculated CSI (interpreted as an actual or measured CSI) and a predicted CSI. Although Applicant states on page 10 of Remarks, “to the extent that Chavva discusses any difference between a measured CSI and a predicted CSI, the discussion in Chavva is limited to discussing how such a difference may occur and that a machine learning model may be trained to minimize such a difference”, this difference is calculated by Chavva and is sufficient to read on the claim limitation. Applicant further states on pages 10-11 of Remarks, “however, the training of a neural network to minimize such a difference also does not teach, suggest, or otherwise render obvious (1) any quantization of a difference (e.g., classification into one of a plurality of categories) between a measured CSI and a predicted CSI or (2) any reporting of such a difference to a network entity.” However, since this interpretation is given as an example, it is not given any patentable weight under the broadest, reasonable interpretation standards of examination (see MPEP 2111.01 section II).
            With respect to the limitation reciting “reporting, to the network entity, the calculated CSI and the quantized CSI difference value”, Chavva is also cited for disclosing this feature. In [0060] of Chavva, particular weighted values are updated according to actual and predicted values, suggesting reception of actual values and predicted values; in [0111] of Chavva, the gNB receives CSI reports; and in [0134-0135] of Chavva, a CSI report is transmitted to the gNB comprising the actual CSI and a CSI difference for determining weights of the predicted CSI model (for purposes of updating neural network model). 
Examiner respectfully maintains the rejections of claims 1, 15, 28, and 29.
     b) Applicant argues “that Ottersten2 does not remedy the deficiencies of Ottersten and Chavva” (see Remarks, page 11), wherein Ottersten2 is cited for teaching the features of claims 14 and 27, in combination with Ottersten and Chavva. Examiner respectfully disagrees at least for the reasons described above with respect to independent claims 1 and 15 (and further claims 28 and 29).
Examiner respectfully maintains the rejections of claims 14 and 27.

Claim Rejections - 35 USC § 103
6.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.         Claims 1, 11, 12, 15, 22-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2021/0345134 A1 to Ottersten et al. (hereinafter “Ottersten”) in view of United States Patent Application Publication 2021/0351885 A1 to Chavva et al. (hereinafter “Chavva”).
            Regarding Claim 1, Ottersten discloses a method for wireless communications by a user equipment (UE) (Ottersten: [0065-0068] and [0086-0087] – corresponds to a user equipment (UE), or (leaf) network node, operable in the communication system.), comprising:
     receiving, from a network entity, a channel state information (CSI) prediction model for quantized CSI (Ottersten: [0058], [0086-0089], [0096], [0102], [0118], [0121], and [0124-0126], and [0231] – corresponds to leaf network node receiving a machine learning model configured to predict propagation information, the model using at least CSI-RS feedback information.);
     calculating CSI based on downlink reference signal measurements (Ottersten: [0231] and [0238] – leaf network node calculates/measures CSI data corresponding to CSI-RS information.).     
            Although Ottersten trains machine learning models for prediction of efficient utilization of resources based on CSI data, Ottersten does not explicitly disclose generating a quantized CSI difference value based a quantization of a difference between the calculated CSI and CSI predicted based on the CSI prediction model, and reporting, to the network entity, the calculated CSI and the quantized CSI difference value.
            However, this machine learning method cannot be considered new or novel in the presence of Chavva. Chavva is also concerned with determining optimal resource allocation based on a machine learning model, or neural network (Chavva: [0081]). Chavva discloses generating a quantized CSI difference value based on a quantization of a difference between a calculated CSI and a predicted CSI, the predicted CSI based on a CSI prediction model (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – a UE-generated CSI report is received at upper-layer nodes comprising actual measurement data, target data, and difference data, the difference data being a quantized value between a predicted value and an actual value. The UE measures CSI based on received RRC signaling (information elements [0124]) to collect and ascertain training data for the machine learning model.), and reporting, to the network entity, the calculated CSI and the quantized CSI difference value (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – a UE-generated CSI report is received at upper-layer nodes comprising actual measurement data, target data, and difference data, the difference data being a quantized value between a predicted value and an actual value.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ottersten in view of Chavva to generate a quantized CSI difference value based a quantization of a difference between a calculated CSI and CSI predicted based on a CSI prediction model, and report the calculated CSI and the quantized CSI difference value for the reasons of training a wireless network to minimize a cost function.
            Regarding Claim 11, the combination of Ottersten and Chavva discloses the method of claim 1, wherein Chavva further discloses the quantized CSI difference value comprises one of a plurality of values indicating a size of the difference between the calculated CSI and the predicted CSI (Chavva: [0109-0111] – one or more difference values associated with a measured CSI (MCS) may be calculated to be greater than or less than an optimal value.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ottersten in view of Chavva to determine the quantized CSI difference value comprises one of a plurality of values indicating a size of the difference between the calculated CSI and the CSI predicted based on the CSI prediction model for the reasons of training a wireless network to minimize a cost function.
            Regarding Claim 12, the combination of Ottersten and Chavva discloses the method of claim 1, wherein Chavva further discloses the quantized CSI difference value is determined based on the difference between the calculated CSI and the predicted CSI over a time window (Chavva: [0108-0111] and [0183] – corresponds to a CSI measurement including a difference of an actual CSI and predicted CSI over a time interval, or a periodicity of the CSI to report.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ottersten in view of Chavva to determine the quantized CSI difference value is determined based on the difference between the calculated CSI and the CSI predicted based on the CSI prediction model over a time window for the reasons of training a wireless network to minimize a cost function.

            Regarding Claim 15, Ottersten discloses a method for wireless communications by a network entity (Ottersten: [0065-0068] and [0086-0087] – corresponds to a network node, or base station, operable in the communication system.), comprising:
     transmitting, to a user equipment (UE), a channel state information (CSI) prediction model for predicting CSI (Ottersten: [0058], [0086-0089], [0096], [0102], [0118], [0121], and [0124-0126], and [0231] – corresponds to leaf network node (UE) receiving a machine learning model, from a network node, configured to predict propagation information, the model using at least CSI-RS feedback information.) and one or more reference signals for the UE to use in calculating CSI (Ottersten: [0231] and [0238] – leaf network node calculates/measures CSI data corresponding to CSI-RS information.).
            Although Ottersten trains machine learning models for prediction of efficient utilization of resources based on CSI data, Ottersten does not explicitly disclose generating one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model, receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value.
            However, this machine learning method cannot be considered new or novel in the presence of Chavva. Chavva is also concerned with determining optimal resource allocation based on a machine learning model, or neural network (Chavva: [0081]). Chavva discloses generating one or more CSI difference values based on a calculated CSI and a predicted, the predicted CSI based on the CSI prediction model (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – a UE-generated CSI report is received at upper-layer nodes comprising actual measurement data, target data, and difference data, the difference data being a quantized value between a predicted value and an actual value. The UE measures CSI based on received RRC signaling (information elements [0124]) to collect and ascertain training data for the machine learning model that may be updated according to the received feedback.), receiving, from the UE, a calculated CSI and a quantized CSI difference value (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – a UE-generated CSI report is received at upper-layer nodes comprising actual measurement data, target data, and difference data, the difference data being a quantized value between a predicted value and an actual value.), and communicating with the UE based on the calculated CSI and the quantized CSI difference value (Chavva: [0099-0100] – corresponds to communicating via the beam pairs determined according to the CSI and model.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ottersten in view of Chavva to generate one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model, receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value for the reasons of training a wireless network to minimize a cost function.            
            Regarding Claim 22, the combination of Ottersten and Chavva discloses the method of claim 15, wherein Chavva further discloses [further comprising]:
     receiving, from the UE, the calculated CSI and the predicted CSI (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – a UE-generated CSI report is received at upper-layer nodes comprising actual measurement data, target data, and difference data, the difference data being a quantized value between a predicted value and an actual value.); and
     transmitting, to the UE, configuration information instructing the UE to report qualified CSI predictions based on the qualifying scheme (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – the UE measures CSI based on received RRC signaling (information elements [0124]) to collect and ascertain training data for the machine learning model.).            
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ottersten in view of Chavva to receive, from the UE, the calculated CSI and the CSI predicted based on the CSI prediction model and transmit, to the UE, configuration information instructing the UE to report qualified CSI predictions based on the qualifying scheme for the reasons of training a wireless network to minimize a cost function.
            Regarding Claim 23, the combination of Ottersten and Chavva discloses the method of claim 22, wherein Chavva further discloses the calculated CSI and the predicted CSI comprise one or more of early hybrid automatic repeat request (HARQ) acknowledgment (ACK)/negative acknowledgment (NACK) (HARQ- ACK/NACK) (Chavva: [0162]), precoding matrix indicator (PMI) (Chavva: [0049-0050], [0091]), channel quality indicator (CQI) (Chavva: [0091]), rank indicator (RI) (Chavva: [0091]), or signal-to-noise ratio (SNR) (Chavva: [0092]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ottersten in view of Chavva to determine model parameters for the reasons of training a wireless network to minimize a cost function.
            Claims 24 and 25, dependent upon claim 15, recites similar features as claims 11 and 12, respectively, and are therefore rejected upon the same grounds as claims 11 and 12. Please see above rejection of claims 11 and 12.

            Claim 28, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Ottersten further discloses the user equipment comprising at least a processor and a memory (Ottersten: Figure 4B with [0152]).
            Claim 29, directed to an apparatus embodiment of claim 15, recites similar features as claim 15 and is therefore rejected upon the same grounds as claim 15. Please see above rejection of claim 1. Ottersten further discloses the network entity comprising at least a processor and a memory (Ottersten: Figure 4B with [0152]).

8.         Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ottersten and Chavva, and further in view of WIPO Publication No. WO2020/036521A1 to Ottersten et al. (hereinafter “Ottersten2”).
            Regarding Claim 14, the combination of Ottersten and Chavva discloses the method of claim 1, wherein Chavva further discloses the difference between the calculated CSI and the predicted CSI comprises a difference between the calculated CSI and the predicted CSI (Chavva: [0059-0060], [0108-0111], [0117-0119], [0124], [0128-0130], [0132-0136], [0155], [0190-0192] – a UE-generated CSI report is received at upper-layer nodes comprising actual measurement data, target data, and difference data, the difference data being a quantized value between a predicted value and an actual value. The UE measures CSI based on received RRC signaling (information elements [0124]) to collect and ascertain training data for the machine learning model.), but the combination does not disclose an infinite impulse response (IIR) filter.
            However, applying an IIR in a CSI prediction model cannot be considered new or novel in the presence of Ottersten2. Ottersten2 is similarly concerned with determining an accuracy for plurality of radio resources for use in a wireless communication system based on a machine-learning model populated with channel state information (Ottersten2: page 2, line 23 through page 3, line 7, page 5, lines 3-13). Ottersten2 utilizes an infinite impulse response filter (IIR) (Ottersten2: page 10, line3 through page 11, line 15, page 13, line 22 through page 14, line 21) to received CSI information (feedback messages) to accurately determine whether or not predictions in the model are correct.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Ottersten2 to apply a filter in the machine-learning model for the reasons of reducing the amount of overhead in predicting the best beam pair for exchanging information in the uplink and downlink (Ottersten2: page 2, lines 7-15).
            Claim 27, dependent upon claim 15, recites similar features as claim 14 and is therefore rejected upon the same grounds as claim 14. Please see above rejection of claim 14.

Allowable Subject Matter
9.          Claims 2-10, 13, 16-21, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 26, 2022